



Exhibit 10.3


NIC EMPLOYMENT AGREEMENT FOR ELIZABETH M. PROUDFIT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made this the 27th day of
October, 2020, by and between Elizabeth M. Proudfit (“Executive”) and NIC Inc.,
a Delaware corporation (the "Company").  
RECITALS
WHEREAS, the Company desires to continue to employ Executive to provide personal
services to the Company and to the Company's subsidiaries, and wishes to
continue to provide Executive with certain compensation and benefits in return
for Executive's services; and
WHEREAS, Executive desires to continue to be employed by the Company and provide
personal services to the Company and to the Company's subsidiaries in return for
certain compensation and benefits on the terms and conditions in this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein, and intending to be legally bound, the parties agree as
follows:
TERMS
1.    Employment Term. Subject to the terms and conditions set forth herein, the
Company agrees to continue to employ Executive, and Executive hereby accepts
continued employment with the Company, as Vice President of Marketing and
Communications of the Company (the “Position”), for a three (3)-year term (the
"Employment Term"), commencing on October 27, 2020 (the “Commencement Date”).
The Employment Term will automatically extend for successive three (3)-year
periods (each a “Renewal Term” and each such Renewal Term together with the
Employment Term shall be referenced collectively as the “Term”) at the end of
the Employment Term and any Renewal Term unless either the Company or Executive
notifies the other in writing (a “Non-Renewal Notice”) of a decision not to
renew the Employment Term or the Renewal Term at least sixty (60) days prior to
the end of the Employment Term or the Renewal Term, as applicable. Executive and
the Company agree that Executive’s employment with the Company constitutes
“at-will” employment. Executive and the Company acknowledge this employment
relationship may be terminated at any time, upon written notice to the other
party, with or without good cause or for any or no cause, at the option either
of the Company or Executive. However, as described in this Agreement, Executive
may be entitled to severance benefits depending upon the circumstances of
Executive’s termination of employment.
2.    Duties. During the Term, Executive shall serve the Company faithfully and
to the best of Executive’s ability, shall devote Executive’s full attention,
skill and efforts to the performance of the duties of the Position. Executive
will render such business and professional services in the performance of
Executive’s duties, consistent with Executive’s position within the Company,
subject to the Company’s discretion, and as assigned by the Chief Executive
Officer. During the Term, Executive will devote Executive’s full business
efforts and time to the



--------------------------------------------------------------------------------



Company and will use good faith efforts to discharge Executive’s obligations
under this Agreement to the best of Executive’s ability.
3.    Other Business Activities. For the duration of the Term, Executive agrees
not to actively engage in any other employment, occupation, or consulting
activity for any direct or indirect remuneration without the prior approval of
the Chief Executive Officer; provided, however, that Executive may serve in any
capacity with any civic, educational, or charitable organization, provided such
services do not create a conflict of interest with, or otherwise interfere in
any way with, Executive’s obligations to the Company. Executive will not engage
in other business activities or pursuits which are contrary to Executive’s
responsibilities and obligations pursuant to this Agreement.
4.    Compensation.
a.    Base Salary. As of the Commencement Date, the Company will pay Executive
an annual salary of Two Hundred and Ninety Thousand Dollars ($290,000) as
compensation for services (such annual salary, as is then effective, to be
referred to herein as “Base Salary”). The Base Salary will be paid periodically
in accordance with the Company’s normal payroll practices and be subject to the
usual, required withholdings. Executive’s salary will be reviewed annually by
the Company, and adjustments may be made at the discretion of the Company.
b.    Incentive Compensation. Executive shall be entitled to the same incentive
compensation which the Company from time to time generally makes available to
employees at the same level pursuant to the terms and conditions of the
Company’s incentive compensation plans and/or policies.
5.    Benefits. Executive shall be entitled to those employee benefits which the
Company from time to time generally makes available to employees (“Benefits”) at
the same level pursuant to the terms and conditions of the Company’s benefit
plans and/or policies.
6.    Reimbursement of Business Expenses. Subject to such conditions as the
Company may from time to time determine, including without limitation a
requirement that Executive supply documentation to substantiate business
expenses, Executive shall be reimbursed for ordinary and reasonable documented
expenses incurred by Executive in the performance of Executive’s duties under
this Agreement. Any expense reimbursement made under this Section 6 will be
subject to the terms of the Company’s policies and procedures concerning
business-expense reimbursements that are in place at the time that an expense is
incurred.
7.    Confidentiality. Executive recognizes and acknowledges that the
Confidential Information (as hereinafter defined) is a valuable, special and
unique asset of the Company. As a result, Executive shall not, without the prior
written consent of the Company, for any reason, either directly or indirectly
divulge to any third party or use for Executive’s own benefit or for any purpose
other than the exclusive benefit of the Company any confidential, proprietary,
business or technical information or trade secrets of the Company or of any
subsidiary or affiliate of the Company (“Confidential Information”) revealed,
obtained or developed in the course of
2



--------------------------------------------------------------------------------



Executive’s employment with the Company. Executive understands and acknowledges
that Executive’s obligations under this Agreement with regard to any particular
Confidential Information shall commence immediately upon the Executive first
having access to such Confidential Information and shall continue during and
after Executive’s employment until such time as such Confidential Information
has become public knowledge other than as a result of the Employee’s breach of
this Agreement or breach by those acting in concert with the Employee or on the
Employee’s behalf. Such Confidential Information shall include, but shall not be
limited to, intangible personal property, any information relating to methods of
production, manufacture, service, research, specifications, computer codes,
business, marketing and sales techniques and concepts, other data and materials
used in performing the Executive’s duties (other than Executive’s personal
contact list), costs, business studies, finances, marketing data, plans and
efforts, the terms of contracts and agreements with clients, contractors and
suppliers, litigation strategy and other Confidential Information relating to
litigation, the Company’s relationship with actual and prospective customers,
contractors and suppliers and the needs and requirements of, and the Company’s
course of dealing with, any such actual or prospective customers, contractors
and suppliers, personnel information, and any other materials that have not been
made available to the industry; provided, that nothing herein contained shall
restrict Executive’s ability to make such disclosures during the course of
Executive’s employment as may be necessary or appropriate to the effective and
efficient discharge of the duties required by or appropriate for Executive’s
Position or as such disclosures may be required by law; and further provided,
that nothing herein contained shall restrict Executive from divulging or using
for Executive’s own benefit or for any other purpose any Confidential
Information that is readily available to the general public so long as such
information did not become available to the general public as a direct or
indirect result of Executive’s breach of this Section 7.
    Notwithstanding any provision in this Agreement to the contrary, in the
event Executive is required by judicial or administrative process to disclose
any Confidential Information, Executive may disclose that portion of the
Confidential Information that Executive’s legal counsel advises is required to
be disclosed; provided that, unless prohibited by applicable law, Executive
shall notify the Company promptly and in advance of any such proposed
disclosure, and Executive shall support the efforts of the Company to limit the
scope of the disclosure or to obtain a protective order for such Confidential
Information.  In addition, and notwithstanding any provision in this Agreement
to the contrary, under 18 U.S.C. §1833(b), “An individual shall not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret that (A) is made (i) in confidence to a Federal,
State, or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. An
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual (A) files any document containing the trade secret under seal; and
(B) does not disclose the trade secret, except pursuant to court order.” 
Nothing in this Agreement or any Company policy is intended to conflict with
this statutory protection, and no Company director, officer, or member of
management has the authority to impose any rule to the contrary.
3



--------------------------------------------------------------------------------



8.    Termination. Executive’s employment with the Company is at-will and may be
terminated at any time by either party for any lawful reason; provided, however,
that Executive will be entitled to certain payments if he/she meets certain
conditions set forth in this Section 8.
a.    A termination “Without Cause” shall be a termination of the Executive’s
employment by the Company for any reason other than Just Cause.
b.    As used in this Agreement, “Just Cause” means: (1) performance by
Executive of any criminal conduct (whether or not finally determined to be so by
a court of competent jurisdiction), or (2) Executive’s misconduct or negligence
in the performance of Executive’s duties, or (3) Executive’s refusal to carry
out instructions in keeping with Executive’s position at the Company, or (4) any
breach of this Agreement by Executive, or (5) any violation or breach by
Executive of the Company’s employment policies, or (6) any dishonest act by
Executive. The exercise of the right of the Company to terminate Executive’s
employment for Just Cause shall not abrogate or diminish any rights of, or
remedies available to, the Company in respect of the action giving rise to such
termination.
c.    As used in this Agreement, “Good Reason” means Executive’s termination of
his employment as a result of the occurrence of any of the following without
Executive’s written consent, unless within thirty (30) days following the
Company’s receipt of Executive’s written notice of termination of employment for
Good Reason, specifying in reasonable detail any facts and circumstances claimed
to provide a basis for Executive’s termination for Good Reason, the Company
cures any such occurrence: (i) any material reduction by the Company in
Executive’s compensation, incentive awards or standard Company benefits (except
for across-the-board reductions generally applicable to all senior executives of
the Company), (ii) a relocation of Executive’s principal office to a location
that is in excess of sixty (60) miles from its location as of the date of this
Agreement; or (iii) without limiting the generality or effect of any of the
foregoing, any material breach of this Agreement by the Company.
d.    If the Executive’s employment is terminated by the Company Without Cause
or by the Executive with Good Reason, the Executive shall be entitled to the
following, upon satisfying the Release Condition, subject to the terms of
Section 9 and in lieu of any other severance entitlement or eligibility under
this Agreement or any other contract or plan:
Severance Payment. Upon meeting the terms and conditions set forth in this
Section, Executive shall receive an amount equal to six (6) months' salary (the
“Payment”). To the extent a Payment is owed to the Executive, the Company shall
pay to the Executive any Payment in installments via the Company’s regular
payroll practices following the Executive's termination.
The term “Release Condition” shall mean Executive’s timely execution and
non-revocation of a full, general release of claims, whose terms the Company
shall determine and provide within two (2) weeks following the termination of
Executive’s employment with the Company. In the event that the 21-day period for
execution and non-revocation spans two tax years, payment shall be made or
begin, as applicable, in the second tax year. Any installments
4



--------------------------------------------------------------------------------



that would have been made after termination of employment and prior to meeting
the Release Condition will be made in one lump sum catch-up payment to Executive
at the time payment is otherwise required to begin hereunder. For the avoidance
of doubt, the Company shall have no obligation to present Executive with a
general release to be signed following a termination for Just Cause or
Executive’s resignation without Good Reason. If the payment window spans two
calendar years, the payment will be made in the second year.
e.    If Executive’s employment with the Company is terminated by the Company
for Just Cause or by the Executive without Good Reason, then, (i) all payments
of compensation by the Company to Executive hereunder will terminate
immediately, and (ii) except for those statutorily mandated obligations of
Company, all perquisites and benefits will immediately cease.
f.    If a change of control of the Company occurs, and within either the
six-month period ending on the change of control date or the 18-month period
beginning on the change of control date, Executive’s employment is terminated
without Just Cause or Executive resigns for Good Reason, the Company shall make
the Payment and, notwithstanding any contrary provisions of any restricted stock
agreement or other equity or equity-based award agreement held by Executive at
the time of Executive’s termination (and provided that any change of control
provisions in such agreements, whether entered into before or after the date of
this Agreement, shall be of no force and effect), for any equity or equity-based
award that is subject to time-based or service-based exercise, vesting or
payment conditions, accelerate the exercisability, vesting, and lapse of
restrictions, as the case may be, for such equity or equity-based awards.
g.    In addition to any amounts or benefits provided upon termination of
employment hereunder and except as otherwise provided herein, the Executive
shall be entitled to any payments or benefits explicitly provided under the
terms of any plan, policy or program of the Company or as otherwise required by
applicable law.
        h.    For the avoidance of doubt, Executive’s receipt of severance
payments or benefits under any subsection of Section 8 shall be in lieu of any
severance payments or benefits available under any other subsection of Section
8, and in no event will Executive be entitled to duplicative or cumulative
severance payments or benefits.
9.    Conditions to Receipt of Severance.
a.    Nondisparagement. Notwithstanding any other provision of this Agreement to
the contrary, as a condition of receiving any severance payment under this
Agreement, Executive shall refrain from making disparaging remarks, innuendos,
gestures, insinuations, actions, or other verbal, nonverbal, written, electronic
or other similar such expression concerning the Company.
b.    Other Requirements. Notwithstanding any other provision of this Agreement
to the contrary, as a condition of receiving any continued payments and/or
benefits under Section 8(d), Executive must comply with the terms of Sections 7
and 9 of this Agreement.
5



--------------------------------------------------------------------------------



In the event Executive breaches Executive’s obligations under the terms of
Sections 7 or 9 of this Agreement, any obligation on behalf of the Company to
make such payments or provide such benefits, except as otherwise required under
law, will cease.
10.    Survival of Provisions. The provisions of this Agreement set forth in
Sections 7, 8, 9, and 18 hereof shall survive the termination of Executive’s
employment hereunder.
11.    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the Company’s successors and assigns. This Agreement will be
binding upon and inure to the benefit of (a) the heirs, executors, and legal
representatives of Executive upon Executive’s death, and (b) any successor of
the Company, including without limitation any successor through merger or other
similar transaction. For this purpose, “successor” means any person, Company,
corporation, or other business entity which at any time, whether by purchase,
merger, or otherwise, directly or indirectly acquires all or substantially all
of the assets or business of the Company. None of the rights of Executive to
receive any form of compensation payable pursuant to this Agreement may be
assigned or transferred except by will or the laws of descent and distribution.
Any other attempted assignment, transfer, conveyance, or other disposition of
Executive’s right to compensation or other benefits will be null and void.
12.    Notice. Any notice or communication required or permitted under this
Agreement shall be made in writing and sent by certified or registered mail,
return receipt requested, addressed as follows:
If to Executive:


Elizabeth M. Proudfit
____________________________
____________________________
____________________________




If to the Company:


NIC Inc.
25501 West Valley Parkway
Suite 300
Olathe, KS 66061
Attention: William A. Van Asselt, General Counsel


or to such other address as either party may from time to time duly specify by
notice given to the other party in the manner specified above.


13.    Entire Agreement; Amendments. This Agreement contains the entire
agreement and understanding of the parties hereto relating to the subject matter
hereof, and supersedes all prior and contemporaneous discussions, agreements and
understandings of every nature between the parties hereto relating to the
employment of Executive with the Company; provided,
6



--------------------------------------------------------------------------------



however, nothing in this Agreement shall affect the enforceability of any
restrictive covenant, confidentiality or invention-assignment agreement that
Executive has previously entered with the Company (“Prior Agreements”). To the
extent there are conflicts among any of the restrictive covenant,
confidentiality or invention-assignment terms of this Agreement and any similar
terms found within any Prior Agreements, such terms that provide the Company
with the greatest level of enforceable protection shall be given effect. This
Agreement may not be changed or modified, except by an Agreement in writing
signed by each of the parties hereto.


14.    Waiver. The waiver of the breach of any term or provision of this
Agreement shall not operate as or be construed to be a waiver of any other or
subsequent breach of this Agreement.


15.    Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Kansas without giving effect to the
choice of law principles of such state.


16.    Severability. In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the validity of any other provision of this Agreement, and such provision(s)
shall be deemed modified to the extent necessary to make it enforceable.


17.    Section Headings. The section headings in this Agreement are for
convenience only, and form no part of this Agreement and shall not affect its
interpretation.


18.    Specific Enforcement: Extension of Period. Executive acknowledges that
the restrictions contained in Section 7 hereof are reasonable and necessary to
protect the legitimate interests of the Company and its affiliates, and that the
Company would not have entered into this Agreement in the absence of such
restrictions. Executive also acknowledges that any breach by Executive of
Section 7 hereof will cause continuing and irreparable injury to the Company for
which monetary damages would not be an adequate remedy. The Executive shall not,
in any action or proceeding to enforce any of the provisions of this Agreement,
assert the claim or defense that an adequate remedy at law exists.
Notwithstanding the terms of any other provision of this Agreement or any other
prior agreement to the contrary, if Executive breaches or threatens to breach
any of the provisions of Section 7 of this Agreement, the Company shall have the
right to seek and obtain injunctive or other relief in any court without the
necessity of posting a bond or other form of security, and this Agreement shall
not in any way limit remedies of law or in equity otherwise available to the
Company. If an action at law or in equity is necessary to enforce or interpret
the terms of this Agreement, the prevailing party shall be entitled to recover,
in addition to any other relief, reasonable attorneys’ fees, costs and
disbursements.


19.    409A. The parties intend that any amounts payable hereunder comply with
or are exempt from Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”). For purposes of Section 409A, each of the payments that may be
made under this Agreement shall be deemed to be a separate payment for purposes
of Section 409A. This Agreement shall be administered, interpreted and construed
in a manner that does not result in the acceleration of
7



--------------------------------------------------------------------------------



taxation or the imposition of additional taxes, penalties or interest under
Section 409A. The Company and Executive agree to negotiate in good faith to make
amendments to the Agreement, as the parties mutually agree are necessary or
desirable to avoid the acceleration of taxation or the imposition of taxes,
penalties or interest under Section 409A. With respect to the time of payments
of any amounts under the Agreement that are “deferred compensation” subject to
Section 409A, references in the Agreement to “termination of employment” (and
substantially similar phrases) shall mean “separation from service” within the
meaning of Section 409A. For the avoidance of doubt, it is intended that any
expense reimbursement made or in-kind benefit provided to Executive hereunder
shall be exempt from Section 409A. Notwithstanding the foregoing, if any expense
reimbursement made or in-kind benefit provided hereunder shall be determined to
be “deferred compensation” within the meaning of Section 409A, then (i) the
amount of the expense reimbursement during one taxable year shall not affect the
amount of the expense reimbursement during any other taxable year, (ii) the
expense reimbursement shall be made on or before the last day of Executive’s
taxable year following the year in which the applicable expense was incurred and
(iii) the right to, expense reimbursement and in-kind benefits hereunder shall
not be subject to liquidation or exchange for another benefit. Notwithstanding
any other provision in this Agreement, if Executive is a “specified employee,”
as defined in Section 409A, as of the date of termination, then to the extent
any amount payable under this Agreement (i) constitutes the payment of “deferred
compensation,” within the meaning of Section 409A, (ii) is payable upon
Executive’s separation from service, within the meaning of Section 409A, and
(iii) would be payable prior to the six-month anniversary of Executive’s
separation from service, payment of such amount shall be delayed until and paid
without interest upon the earlier to occur of (a) the date that is one day after
the six-month anniversary of the date of such separation from service, or
(b) the date of Executive’s death.


20.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which together shall be
deemed to be one and the same instrument.


[Signatures appear on the following page.]


8



--------------------------------------------------------------------------------



    IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
the day and year first written above.


Executive:         
_/s/ Elizabeth M. Proudfit____________________________
Elizabeth M. Proudfit


NIC Inc.:
_/s/ Harry H. Herington______________________________
Name: Harry H. Herington
Title: Chief Executive Officer


9

